DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, 14, 15 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2014/0054879 A1) in view of Hayashi et al. (US 2019/0061669 A1). Taguchi teaches a method for packaging a curtain airbag 10 of a vehicle safety system, comprising: rolling the curtain airbag about a central longitudinal axis; and thereafter (paragraphs 0017-0018) forming creases in radially opposing, longitudinally extending portions of an outer surface of the rolled curtain airbag inward toward the central longitudinal axis (Fig. 5(A)). The rolled curtain airbag defines a central space that extends longitudinally along the central longitudinal axis, and wherein the creases extend inward into the central space (Fig. 5(A)). The rolled and creased curtain airbag is generally I-shaped when viewed in cross-section (Fig. 5(A)). The packaged curtain airbag is a part of an apparatus (Fig. 1) for helping to protect an occupant of a vehicle. The curtain airbag is inflatable from a stored condition in the vehicle to a deployed condition in which the curtain airbag is positioned between a side structure (e.g., 12B) of the vehicle and the vehicle occupant. Taguchi does not teach that the rolled and creased curtain airbag is subsequently compressed. Hayashi teaches a method comprising: placing a rolled curtain airbag 20 between two compression elements (86 and 92, or 86B and 92B); and driving at least one of the compression elements toward the other of the compression elements and toward the curtain airbag in a direction perpendicular to a creasing . 	
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2014/0054879 A1) in view of Hayashi et al. (US 2019/0061669 A1) as applied to claim 10 above, and further in view of Ito et al. (US 5,992,882). In Taguchi, a crease is formed using a blade (paragraph 0017). Taguchi does not explicitly teach that creases are formed using a pair of blades. Ito teaches that creases may be formed by moving a pair of blades (53, 54) toward each other. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a pair of blades, as taught by Ito, to form the creases in Taguchi “instantaneously” (column 8, lines 1-5; column 9, lines 34-36). In Hayashi, the compression elements are components of a compression die (85 or 85B), wherein a first one of the compression elements (86 or 86B) comprises a mold having a trough (Figs. 6 and 14) and a second one of the compression elements (92 or 92B) comprises a pressing die (Figs. 6 and 14), the method further comprising: placing a portion of the rolled curtain airbag into the trough of the mold; and with a portion of the rolled curtain airbag placed in the trough, urging the pressing die into the trough to engage and compress the rolled curtain airbag between the pressing die and the mold (Figs. 6 and 14). Compressing an airbag as taught by Taguchi according to the known technique taught by Hayashi would further define the creases.
Response to Arguments
Applicant’s arguments filed on July 15, 2021 with respect to the 35 U.S.C. 102(a)(1) rejection(s) set forth in the Office action filed on April 15, 2021 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Applicant's arguments filed on July 15, 2021 with respect to claim 13 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually (i.e., “neither Taguchi nor Ito teaches or suggests using blades to form creases in a rolled curtain airbag), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3616